GANTT, J.
— The defendant was indicted in the circuit court of the city of St. Louis for a felonious assault with intent to kill Muncio Ponte, and was convicted, and being under the age of eighteen years was sentenced to the Reform School for Boys for two years.
The indictment was sufficient and no error is alleged or shown in the record proper. No brief has been filed on part of-defendant, and no counsel appeared for him when the cause was heard in this court.
We have looked to the motion for new trial to ascertain the grounds upon which he seeks a reversal. The objection that the verdict was against the evidence is without merit. The defendant without provocation shot the prosecuting wit*407ness -who was unarmed. No specific instruction is pointed out as error in tire motion, but we have examined all that were given and they are such, as have often met our approval. No exceptions were saved to the giving of any of them and no exception saved to the overruling of the motion for new trial.
This appeal appears to be wholly without merit and the judgment is affirmed.
All concur.